Citation Nr: 0306190	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  81-41 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating in excess of 70 percent for anxiety 
neurosis for the period from September 2, 1980, to November 
24, 1996.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's brother, and friend of appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1950 to 
August 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1980 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which continued a 50 percent rating 
for the veteran's anxiety neurosis.

The Board notes that this case has a complex procedural 
background.  The veteran submitted his notice of disagreement 
to the November 1980 rating decision in December 1980 and 
received a statement of the case in February 1981.  The 
veteran's substantive appeal, wherein he specified that he 
sought a 100 percent rating and requested a hearing before RO 
personnel, was received by the RO in April 1981.  The veteran 
subsequently submitted new evidence and testified.  The RO 
granted an increase to 70 percent in August 1981 and 
determined that the effective date of the increase was 
September 2, 1980, the date of receipt of the veteran's claim 
for increase.  As part of the notice to the veteran informing 
him of the increased rating, the RO noted that since the 
benefits had been substantially granted, the veteran's appeal 
would be withdrawn if he did not contact the RO within 30 
days.  The veteran did not respond within the specified 
period so the RO considered his appeal to be satisfied.  

In the instant appeal, the veteran's representative argues 
that the appeal based on the November 1980 rating decision 
remains open, as it was not forwarded to the Board for 
adjudication.  Having reviewed the procedural history of the 
claim, the Board agrees.  Specifically, the Board notes that 
the veteran, in his April 1981 substantive appeal, clearly 
indicated that he sought a 100 percent rating for his 
psychiatric disability.  Therefore, there was no reason for 
the RO to conclude that its grant of a 70 percent rating 
satisfied the appeal.  Accordingly, the issue in this appeal 
has been characterized as one of an increased rating for the 
period from September 2, 1980, to November 24, 1996.

FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  For the period from September 2, 1980, to November 24, 
1996, the veteran's anxiety neurosis has been manifested by 
sleep disturbance, anxiety, depression, inability to 
establish and maintain effective or favorable relationships 
with people and severe impairment in the ability to obtain or 
retain employment.


CONCLUSION OF LAW

The criteria for an increased rating for anxiety neurosis for 
the period from September 2, 1980 to November 24, 1996, have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Review of the record reveals that service connection for 
anxiety neurosis has been in effect since August 1952, at 
which time a 10 percent evaluation was assigned.  A 30 
percent evaluation was granted in January 1958, and a 50 
percent evaluation was granted in November 1979.  

VA outpatient treatment records for the period from November 
1979 to May 1980 show that the veteran was treated for 
anxiety.  A December 1979 treatment note indicates that the 
veteran's anxiety condition was improved with medication.  In 
January 1980 the veteran reported that he had difficulty 
controlling his anger, but he was noted to be talkative, 
calmer and in good spirits.  A March 1980 note indicates that 
the veteran visited a health spa daily and that he was 
anxious about a handicapped child and financial difficulties.  
In May 1980 he was noted to be anxious but improved and 
better able to cope.  His sleep was improved and he was noted 
to be reasonably active.  An August 1980 note indicates that 
the veteran was seeing a private psychiatrist.  The veteran 
reported that he felt calmer, and that his sleep and appetite 
were better.  

An August 1980 letter from a private psychiatrist indicated 
that the veteran had been in treatment for more than three 
months.  The author noted that the veteran had been 
discharged from the Army due to emotional problems and that 
he suffered from frequent, severe anxiety attacks related to 
his war experiences.  The veteran was noted to have 
difficulty obtaining and maintaining employment.  The 
psychiatrist provided diagnoses of post-traumatic anxiety 
disorder and major depressive disorder with anxiety, and 
opined that the veteran was totally disabled and should be 
classified as such.  The RO construed this letter as a 
request for increase.

A VA psychiatric evaluation was performed in October 1980.  
The veteran reported sleeping problems and stated that he was 
unable to sleep through the night.  He also reported dreams 
of the war.  He described episodes of anxiety, with shortness 
of breath and hyperventilation.  He indicated that he was 
irritable and worried excessively.  Socially, the veteran 
reported that he had been married for 26 years and had four 
children.  The examiner noted that one of the veteran's 
children suffered from cerebral palsy and was blind.  The 
veteran stated that he spent his time taking frequent walks 
and attending a health spa every other day.  He also 
indicated that he bowled and watched television.  He stated 
that he had friends and socialized with his family.  On 
mental status examination, the veteran was somewhat tense.  
He had difficulty hearing, but responded to questions in a 
relevant and coherent manner.  He was oriented and his memory 
was intact.  There was no evidence of psychosis, delusions, 
or thought disorder.  His affect was one of mild anxiety.  
The diagnosis was anxiety neurosis with episodes of 
hyperventilation, moderate.  The examiner concluded that the 
veteran continued to have episodes of anxiety, 
hyperventilation and excessive worry.  He noted the veteran's 
report of improvement with his current medications.  He 
opined that the veteran was moderately impaired for work and 
sustained employment, but noted the veteran's report that he 
was looking for work.  The examiner also opined that the 
veteran was not socially impaired.

By a rating decision dated in November 1980, the RO continued 
the veteran's 50 percent evaluation.  In his March 1981 
substantive appeal, the veteran stated that he sought a 
rating of 100 percent.  In conjunction with his substantive 
appeal, the veteran submitted additional records from his 
treating psychiatrist.  The psychiatrist indicated that there 
had been no change for the better in the veteran's condition.  
He reported that the veteran often cried during his sessions 
and indicated a desire to die.  He opined that the veteran 
was unable to obtain and maintain a gainful employment and 
that the veteran's illness was chronic.

The veteran, his brother and a friend testified before a 
rating board at the RO in July 1981.  The veteran's friend 
testified that he had known the veteran for more than 20 
years and that they were very close.  He indicated that the 
veteran's attitude had changed in the past five years and 
that he had difficulty controlling his anger.  He stated that 
he had witnessed the veteran yelling at his wife and hitting 
his son.  He indicated that he saw the veteran on a daily 
basis and that they maintained a close friendship.  The 
veteran's brother testified that he was very close to the 
veteran.  He stated that the veteran had begun to have 
problems with his temper.  He indicated that the veteran 
could not maintain employment due to his disability and that 
his family was suffering.  The brother noted that he saw his 
brother about three times per week and that their families 
were close.  The veteran testified that his daily activities 
consisted of taking his wife to work and making sure his son 
got to school.  He noted that he had arthritis and that he 
went to a health spa to use the whirlpool.  He stated that he 
took medication to help keep him normal, and that he saw his 
private psychiatrist every week.

The veteran submitted to a VA psychiatric examination in May 
1984.  He stated that he was feeling well until his son had 
recently been in trouble with the police.  He indicated that 
the situation had caused his wife to be upset and had made 
him very angry and irritable.  He reported that he slept well 
when he took his medications.  He noted that when he was 
under stress he had gastrointestinal and musculoskeletal 
symptoms.  He reported that he utilized the whirlpool and 
sauna at a health spa every other day and that he 
occasionally played golf.  He also indicated that he liked to 
take rides and watch television.  He denied having any close 
friends but stated that he did visit with family members.  

On mental status examination, the veteran described a low 
anger threshold and recent situational stress which had made 
him more irritable and tense.  He described psychophysiologic 
gastrointestinal and musculoskeletal symptoms, especially 
when stressed.  He was oriented and his memory was intact.  
The diagnoses were moderate, generalized anxiety disorder and 
adjustment disorder.  The examiner noted that the veteran's 
low anger and anxiety thresholds were recently aggravated by 
a family situation and that he was considered severely 
impaired at that time.

VA outpatient treatment notes for 1992 show regular treatment 
in the mental health clinic.  In January 1992 the veteran was 
noted to be very anxious, but the provider indicated that he 
responded well to support and encouragement.  The veteran 
reported that he was walking and hitting golf balls for 
activity.

A September 1992 report from a VA neuropsychologist described 
a battery of psychometric testing.  It was noted that the 
veteran had been referred due to long standing memory 
problems.  The examiner indicated that the veteran displayed 
mild to moderate deficits in verbal and nonverbal memory and 
mild problems in naming and reading.  He attributed those 
results to the veteran's low educational attainment and 
opined that the veteran's long-standing memory deficits were 
due to anxiety disorder superimposed on low normal 
intellectual abilities rather than an acquired neurologic 
disorder.

In January 1993 the veteran submitted a VA form indicating 
that he had been employed as a painter from May 1958 to 
December 1978 and that he had voluntarily retired for 
personal reasons.

The report of a January 1993 VA psychiatric assessment 
reflects the veteran's report of being exceedingly unhappy.  
He stated that he felt useless and threatened by his 
inability to act appropriately.  He indicated that his 
hearing loss caused him to feel anxious because he had 
difficulty making himself understood.  He endorsed entirely 
restless sleep and indicated that he and his wife had slept 
separately for many years.  He complained of constant 
forgetfulness.  He admitted to serious suicidal ideation but 
stated that he would not initiate it because of his family.  
He endorsed periods of severe enragement.  He complained of 
problems with his concentration and attention span and 
described periods of general disorientation.  On mental 
status examination, the veteran had complete loss of normal 
conversational hearing.  He was cooperative and friendly, and 
made good effort during the examination.  He displayed a 
rather sad and depressed mood and appeared anxious and 
irritable.  He was moderately agitated.  His thought patterns 
were generally intact and he had some memory loss.  The 
diagnoses were moderate, major depressive disorder, moderate 
panic disorder without agoraphobia and anxiety disorder not 
otherwise specified.  The veteran's global assessment of 
functioning (GAF) score was assessed at 50.

On VA psychiatric evaluation in February 1995, the veteran 
reported that he got very nervous and tense easily, and that 
he felt rather unhappy most of the time.  He appeared to feel 
useless and threatened by his inability to hear and carry out 
defensive motions.  He indicated that his sleep was restless.  
He complained of forgetfulness and stated that he was unable 
to enjoy simple pleasures due to his hearing loss.  He 
reported his belief that his current medications had 
stabilized him quite well.  On mental status examination, the 
veteran was exceptionally cooperative and friendly and made 
good effort.  He was sad and depressed throughout the 
interview.  He was also irritable and anxious, and his 
psychomotor reflexes were somewhat increased.  There were 
marked and significant deficits in attention and 
concentration.  The diagnoses were moderate, major depressive 
disorder, moderate panic disorder with agoraphobia in partial 
remission, and moderate to severe anxiety disorder.  The 
veteran's GAF was assessed as 55.

A May 1996 VA social work note indicates the veteran's report 
of feeling better over the previous week.  He denied feeling 
depressed but reported continued sleep disturbance and 
ongoing anxiety.  In September 1996 the veteran reported 
increased anxiety due to his brother's terminal cancer and 
problems with his sons.  He stated that he no longer played 
golf or went to the driving range.  He indicated that he 
continued to suffer from sleep disturbance and intrusive 
dreams.  The assessment was generalized anxiety disorder, 
major depression and chronic post-traumatic stress disorder 
(PTSD).  In October 1996 the veteran reported increased 
anxiety due to his brother's terminal cancer.  He complained 
of feeling depressed most of the day, decreased interest in 
activities, decreased appetite and weight, disrupted sleep 
pattern, low energy, memory loss and diminished ability to 
concentrate.  In November 1996 the veteran was noted to be 
very anxious, with sweating over his head, face and body.  
His mood was sad and depressed and he was noted to have quick 
body movements.  

The veteran submitted a claim for increase in November 1996.

The veteran was afforded a further VA psychiatric examination 
in January 1997.  He reported a significant improvement in 
his psychiatric condition after being on Prozac and Valium 
for the previous month.  He complained of low energy level, 
low mood, anhedonia, feelings of hopelessness and 
helplessness, intermittent suicidal ideation and sleep 
disturbance over the past several months.  He also noted 
daily intrusive thoughts and nightmares.  His affect was 
blunted and he reported hypervigilance.  On mental status 
examination, the veteran presented in no apparent distress.  
He became agitated when describing events during the Korean 
War.  No significant motor retardation was noted.  There was 
no evidence of hallucinations or other perceptual 
abnormalities.  The veteran had some cognitive difficulties.  
There were also difficulties with concentration and 
attention.  The diagnoses were moderately severe PTSD and 
major depression.  The veteran's GAF score was 50.

The veteran was subsequently evaluated in January 1997 at a 
VA PTSD clinic.  He complained of sleep disturbance, anxiety, 
inability to concentrate, feelings of guilt, increased 
depression, tearfulness, irritability, intrusive thoughts as 
well as nightmares.  On mental status examination, the 
veteran was alert and responsive but had difficulty hearing.  
He was cooperative and open.  His mood and affect were sad 
and depressed, and he became tearful when discussing 
traumatic events.  His speech and thoughts were coherent with 
no evidence of hallucinations, delusions, loosening of 
associations, ideas of reference, or flight of ideas.  His 
thoughts were well developed in form and content.  His 
abstraction abilities appeared to be intact, but he displayed 
difficulty in concentration.  He reported daily memory 
difficulties due to distracting thoughts of his military 
experiences.  He denied suicidal and homicidal ideation.  The 
diagnoses were PTSD and recurrent major depression.  The 
veteran's GAF score was 50.

A vocational assessment was performed by a private provider 
in July 1998.  The veteran appeared older than his 70 years 
and was agitated and upset throughout the interview.  He 
paused at least four times to cry after relating traumatic 
combat memories.  He reported that he had been married to his 
wife for 47 years and that they had four grown children.  He 
reported having been fired by his long time employer in 1979.  
The examiner noted that the veteran had not worked in any 
capacity since that time.  He concluded that the veteran's 
psychiatric disability had socially and vocationally impaired 
him since the original hospitalization for combat exhaustion 
during service.  He noted that the veteran's condition and 
its attendant functional impairments had been confirmed by a 
VA examiner.  He indicated that the veteran had no marketable 
or transferable skills to offer a prospective employer and 
that he had been able to function semi-independently in the 
home but had not been able to effectively obtain or retain 
competitive full time employment due to his psychiatric 
condition.  He concluded that the veteran would continue to 
be totally unable to secure substantially gainful employment 
or any other type of employment.

In October 1998 a VA social survey was performed.  It was 
concluded that the veteran was completely and totally 
disabled as a result of his PTSD due to constant flashbacks, 
intermittent dissociative episodes and chronic anxiety.  He 
was determined to be unable to tolerate the pressure of a 
work setting, supervisors and co-workers.

The veteran was also provided with a VA psychiatric 
examination in October 1998.  On mental status examination, 
the veteran was oriented.  There was no evidence of delusions 
or hallucinations, and there was no inappropriate behavior 
noted.  The veteran reported difficulty with concentration.  
He was often tearful in the session when asked questions 
regarding his military service.  A memory deficit was noted.  
The veteran reported some improvement with medication due to 
its sedative effect.  He indicated that he suffered from 
intrusive thoughts, flashbacks and nightmares.  He stated 
that he avoided social events and family functions.  The 
diagnoses were PTSD, chronic major depressive disorder and 
generalized anxiety disorder.  The veteran's symptoms were 
noted to result in physiological reactivity, to include 
sweating and palpitations.  The examiner opined that the 
veteran was totally impaired in his occupational and social 
functioning due to his psychiatric symptoms.

In February 1999, the RO determined that a 100 percent 
evaluation was warranted for the veteran's psychiatric 
disability.  It concluded that the effective date of the 100 
percent rating was November 25, 1996, the date of receipt of 
the veteran's most recent claim for increase.

A vocational assessment follow up report from a private 
provider concludes that although the veteran worked from 1958 
to 1978, he was fired for insubordination and had since that 
time been unemployable.  He urged that the veteran had been 
unemployable and unable to perform substantial gainful 
employment since 1980. 

In January 2002, the veteran's representative argued that a 
100 percent rating for the veteran's psychiatric disability 
should be effective from 1980 because the veteran's 
psychiatric disability has been totally disabling since then, 
the veteran perfected an appeal of the rating decision 
denying his September 1980 claim for increase, and that 
appeal has not been decided by the Board. 

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto and various correspondence from the 
RO to the veteran, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
and information needed to substantiate the claim, the 
information required of the veteran to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
render in obtaining evidence on the veteran's behalf, and the 
evidence that the RO has obtained.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All available records of VA treatment for the disability at 
issue have been associated with the claims folder.  
Appropriate VA examinations have been conducted, and a social 
survey has also been performed.  Private medical records are 
also associated with the record.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2002).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  The veteran is 
entitled to the application of the version of the regulation 
that is more favorable to him from the effective date of the 
new criteria, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000).  

Under Diagnostic Code 9400, 38 C.F.R. § 4.132, effective 
prior to November 7, 1996, a 70 percent rating is warranted 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or if the disability results in a 
demonstrable inability to obtain or retain employment.

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

Under the criteria which became effective November 7, 1996, a 
70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsess ional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is indicated where there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self of others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2002).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41- 
50 is assigned where there are "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." Id.  A score of 51-60 is assigned where 
there are "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).

Having reviewed the evidence pertaining to this claim, the 
Board concludes that a rating in excess of 70 percent for the 
period at issue is not appropriate.  In this regard the Board 
notes that various VA outpatient records made during the 
period of this appeal reflect the veteran's reports of 
improvement of his symptoms with medication.  Although the 
veteran consistently complained of sleep disturbance, there 
are reports that his medications helped to alleviate that 
symptom.  In 1980, although the veteran described episodes of 
anxiety and irritability, he was noted to have been married 
for 26 years and to participate in social activities such as 
bowling.  At a July 1981 hearing the veteran's brother and 
friend indicated that they maintained close relationships 
with the veteran.  On VA examination in 1984 the veteran's 
diagnosed anxiety disorder and adjustment disorders were 
considered to be moderate.  Treatment notes from 1992 show 
that although the veteran was very anxious, he responded to 
support and encouragement.  On VA examination in 1993 the 
veteran's diagnosed major depressive disorder and panic 
disorder were noted to be moderate and his GAF score was 
assessed as 50.  A VA examiner in 1995 also found the 
veteran's diagnosed disorders to be moderate, and his GAF 
score was 55.  Finally, a 1997 VA psychiatric examination 
report notes that the veteran's psychiatric condition had 
undergone significant improvement with the use of 
medications, and his psychiatric disorders were again found 
to be moderate.  In sum, the clear preponderance of the 
evidence for this period establishes that the disability was 
not productive of more than the severe social and 
occupational impairment contemplated by a 70 percent 
evaluation under the former criteria or more than the social 
and occupational impairment with deficiencies in most areas 
and inability to establish and maintain effective 
relationships contemplated by a 70 percent evaluation under 
the current criteria.  Accordingly, the Board finds that a 
rating in excess of 70 percent for the period from September 
2, 1980, to November 24, 1996, is not warranted.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required hospitalization for the disability.  
In addition, the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted. 


ORDER

Entitlement to a rating in excess of 70 percent for anxiety 
neurosis for the period from September 2, 1980, to November 
24, 1996, is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

